                      UNITED STATES DISTRICT COURT
                         DISTRICT OF NEW JERSEY

    PETER DIPIETRO,                    1:19-cv-17014-NLH-JS

                    Plaintiff,         MEMORANDUM OPINION & ORDER

               v.

    STATE OF NEW JERSEY, et al.,

                    Defendants.


APPEARANCES:

PETER DIPIETRO
4321 ATLANTIC BRIGANTINE BLVD.
BRIGANTINE, NJ 08203

     Appearing pro se

HILLMAN, District Judge

     WHEREAS, Plaintiff, Peter DiPietro, who is appearing pro

se, filed a complaint against the State of New Jersey and

numerous other defendants 1; and


1Plaintiff filed his complaint in the District Court for the
District of Columbia on July 17, 2019. That court transferred
the case to this District citing 28 U.S.C. § 1391(b). However,
that statute defines proper venue and does not, in and of
itself, authorize inter-district transfers. Possible options
include 28 U.S.C. §§ 1404, 1406 and 1631. It does not appear
that the transferor court acted under Section 1404 as that
allows transfer not because venue is improper but because it is
inconvenient. While 28 U.S.C. § 1406(a) allows for transfer to
another district to cure a venue defect it has been interpreted
to require a determination by the transferor court that it has
subject matter jurisdiction. See Spiniello Companies v.
Moynier, 2014 WL 7205349, at *5–6 (D.N.J. 2014) (citing 28
U.S.C. § 1406(a)) (explaining that if a court determines that
venue has been improperly laid within its district, § 1406(a)
confers discretion to transfer the case or dismiss it); id. (“To
     WHEREAS, even though Plaintiff filed an application to

proceed without prepayment of fees (“in forma pauperis

application” or “IFP”), Plaintiff provided incomplete

information and used a “short form,” which is not the form

accepted in this District;

     THEREFORE,

     IT IS on this   28th      day of    August       , 2019

     ORDERED that within 20 days, Plaintiff shall either pay the

appropriate $400 filing fee or submit the proper IFP application

to proceed without prepayment of fees 2; and it is further

     ORDERED that if Plaintiff submits the $400 filing fee or



effectuate a § 1406(a) transfer to a proper venue, a court must
possess subject matter jurisdiction over the case.” (citing C.
Wright, A. Miller, et al., 14D Fed. Prac. & Proc: Juris. § 3827
(4th ed.) (“A district judge may not order transfer under
Section 1406(a) unless the court has jurisdiction of the subject
matter of the action....”)), cf. Sinochem International Co. v.
Malaysia International Shipping Corp., 549 U.S. 422 (2007)
(convenience-based venue issues may be addressed before the
threshold issue of subject-matter jurisdiction) and In re:
Howmedica Osteonics Corp., 867 F.3d 390, 404 (3d Cir.
2017)(same). It is possible that the transferor court
transferred the matter pursuant to 28 U.S.C. § 1631 which is
intended to cure not venue defects but rather jurisdictional
ones. See C. Wright, A. Miller, et al., 15 Fed. Prac. & Proc:
Juris. § 3842 (4th ed.). Whatever the basis of transfer may
have been, the matter was transferred prior to Plaintiff filing
an appropriate filing fee or IFP application.

2The proper IFP application can be obtained from the Clerk’s
office or on the Court’s website:
https://www.njd.uscourts.gov/forms/application-proceed-forma-
pauperis-non-prisoner-ao-239
                                2
IFP application, the Court will screen Plaintiff’s filing to

determine whether it falls within the scope of this Court’s

January 3, 2013 Order in Civil Action 1:12-2338, DiPietro v.

Morisky, et al., Docket No. 28, where this Court Ordered that

Plaintiff was enjoined from filing any claims in this District

relating to his 2000 New Jersey state court divorce and child

custody case without prior permission of the Court (“Preclusion

Order”); and it is further

     ORDERED that if Plaintiff fails to submit the appropriate

filing fee or IFP application within 20 days, the Clerk shall

mark this matter as CLOSED.



                                       s/ Noel L. Hillman
At Camden, New Jersey               NOEL L. HILLMAN, U.S.D.J.




                                3
